DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “removing part” in claim 1, 3, and 5-7, an “accommodation unit” in claim 1,5, 8-9, and 13, a  “count unit” in claim 1 and 4, a “detection unit” in claim 1 and 5, a “measuring unit” in claim 1 and 4, an “operation-times reset unit” in claim 1-3,  a “control unit” in claim 3-11, an “activation part” in claim 5-7, and a “notification unit” in claim 8-11. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 


The “removing part (26)” is being structurally interpreted as requiring a wedge-shaped plate member [as described in paragraph 0021 of the specification of the instant application] or an equivalents thereof. 

The “accommodation unit (30)” is being structurally interpreted as requiring being detachably provided on a device body (12) and configured to accommodate staples which are removed. The accommodating unit is inserted and pulled out through an opening formed in a rear end face of the device body [as described in paragraph 0014 and 0022 of the specification of the instant application] or an equivalents thereof. 

The “count unit (52)” is being structurally interpreted as requiring being configured to count the number of operation times of the staple removing operation.  The count unit is implemented by the control unit [as described in 

The “detecting unit (32)” is being structurally interpreted as requiring an interlock switch [as described in paragraph 0024 of the specification of the instant application] or an equivalents thereof. 

The “measurement unit (54)” is being structurally interpreted as requiring being configured to measure an elapsed time after the first detection unit becomes off. The measurement unit being implemented by the control unit [as described in paragraph 0033 of the specification of the instant application] or an equivalents thereof. 

The “operation-times reset unit (56)” is being structurally interpreted as requiring being configured to reset the number of operation times at a time when the elapsed time becomes a predetermined time.  The operation-times reset unit being implemented by the control unit [as described in paragraph 0033 of the specification of the instant application] or an equivalents thereof. 

The “control unit (50)” is being structurally interpreted as requiring a CPU (central processing unit), a ROM (read only memory), a RAM (random access memory and being configured to drive.  The control unit includes a count unit, measurement unit, and operation-times reset unit  [as described in paragraph 

The “activation part (22)” is being structurally interpreted as requiring being able to provide a start to a staple removing operations. The activation part being a push button switch, rotary switch, a rocker switch, a toggle switch, or the like [as described in paragraph 0017 of the specification of the instant application] or an equivalents thereof. 

The “notification unit (66)” is being structurally interpreted as requiring a light-emitting unit such as an LED, an output unit configured to output a buzzer sound or voice, a display unit configured to display characters or the like, or the like and is controlled by the control unit. The notification unit executes notifications [as described in paragraph 0038 of the specification of the instant application] or an equivalents thereof. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 5-7, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     A) Applicant recites the phrase “can be” in claims 5, 6, and 13.  It is unclear whether the limitations following the phrase “can be” is part of applicant’s claimed invention.  It appears as if the recited limitations are not positively recited and therefore not required.   It appears as if this should be corrected to recite “configured to”, or similar language.  
    B)  Claim 7 is rejected as a result of being dependent on a rejected claim. 

Allowable Subject Matter
7.	Claims 1-4 and 8-12 allowed.
8.	Claims 5-7 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding to claims 1, the present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a staple removing device (as invoked by 112(f) having the corresponding structure as indicated above), an accommodation unit (as invoked by 112(f) having the corresponding structure as indicated above), a count unit (as invoked by 112(f) having the corresponding structure as indicated above), a detection unit (as invoked by  a detecting unit having an interlock switch (as invoked by 112 (f)  and set forth above); a measurement unit configured to measure an elapsed time after the first detection unit becomes off, the measurement unit being implemented by the control unit (as invoked by 112 (f) and set forth above); and an operation-times reset unit configured to reset the number of operation times at a time when the elapsed time becomes a predetermined time, the operation-times reset unit being implemented by the control unit (as invoked by 112(f) and set forth above); in combination with all other claimed limitations.  In addition, there is no motivation to modify the prior art to include the recite structure.  

Claims 2-4 and 8-12 are allowed as result of being dependent on an allowed claim.

Claims 5-7 and 13 would be allowable if rewritten to overcome the rejection under 112 since they are dependent on an allowed but rejected under 112 claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 

/NIRVANA DEONAUTH/Examiner, Art Unit 3726